Citation Nr: 1018423	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1952 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied service connection for hearing 
loss.  

In the September 2008 Notice of Disagreement, the issue of 
entitlement to service connection for tinnitus was raised.  
This issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to the AOJ 
for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
bilateral hearing loss.  He asserts that acoustic trauma in 
the form of noise exposure during active service from 
September 1952 to June 1955 is the cause of his current 
hearing loss.  

The medical evidence of record establishes that the Veteran 
has a current hearing loss disability as defined by VA 
regulations.  38 C.F.R. § 3.385.  The earliest evidence of 
record showing any hearing loss disability is a private 
audiogram dated May 1988, some 30 years post-service.  Except 
for the Veteran's assertions, he has not submitted any 
evidence linking his hearing loss to active service.  

In May 2008, a VA audiology Compensation and Pension 
examination of the Veteran was conducted.  The examining 
audiologist offered an opinion that the Veteran's current 
hearing loss was "less likely than not related to active 
duty noise exposure."  However, the examination report also 
indicated that a "discharge audiogram was completed and 
revealed normal thresholds, bilaterally."  

An original copy of the Veteran's June 1955 separation 
examination report is of record.  It does not show that 
audiometer testing was conducted on separation examination.  
Rather, it shows that the Veteran's hearing was tested by 
whispered voice and spoken voice testing, which revealed 
normal results, 15/15, in each ear.  In an April 2010 
Informal Hearing Presentation, the Veteran's representative 
asserted that whispered voice testing was primitive and not 
conclusive.  He further stated that such test results were 
"inadmissible as evidence against the Veteran's claim."  
Further the representative requested a new VA examination 
where the examiner "disregards the whisper test results" 
when offering a medical nexus opinion.  

The Board notes that while voice testing is not as accurate, 
or probative as audiometer testing, it is medical evidence, 
which is admissible and cannot be disregarded out of hand.  
The Board believes that the reference in the May 2008 
examination report to a discharge "audiogram" is merely a 
misstatement, which actually refers to the voice test 
results.  Nevertheless, it raises questions so that 
clarification of the medical opinion is required.  The 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning is provided for the conclusions reached.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Return the claims file to the VA 
clinical audiologist who conducted the 
May 2008 VA examination of the Veteran.  
If this audiologist is not available, 
then forward the claims file to another 
audiologist.  The claims file and a 
copy of this remand should be made 
available for review.  The audiologist 
should review the evidence of record 
with emphasis on the June 1955 
separation examination report, and the 
hearing test results contained therein; 
the post-service audiology test 
reports; and, the Veteran's contentions 
contained in the correspondence of 
record.  The audiologist must provide:

*	An opinion as to whether it is at 
least as likely as not (50 percent 
or greater probability) that any 
current hearing loss is related to 
the Veteran's active service, or 
claimed noise exposure during 
active service.

A complete rationale must accompany all 
opinions expressed.  If the audiologist 
determines that the medical opinion 
requested cannot be made without 
additional examination, then schedule 
the Veteran for the necessary 
examination.  

2.  Following completion of the above 
action, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the medical opinion 
report.  If this report does not include 
an adequate response to the specific 
opinion requested, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

3.  Following the above, readjudicate 
the claim for service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued, and the Veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

